PER CURIAM:
The appellants appeal the Superior Court’s order dated December 2, 1996, granting the appellee’s request for a declaratory ruling that they are not liable for medical expenses incurred by Epifania Salgado during his hospitalization at the Commonwealth Health Center. This Court has jurisdiction pursuant to title 1, § 3102(a) of the Commonwealth Code. We affirm.
DISCUSSION
We review a trial court’s review of agency action de novo. Camacho v. Northern Marianas Retirement Fund, 1 N.M.I. 362, 366 (1990).
i We adopt the factual findings and reasoning of the Superior Court which held:
1. When an employee’s contract for employment has expired but that employee has filed a complaint with the Chief of Labor, there does not need to be a Labor Department hearing before that employee can be deemed to have been terminated;
2. An employer is responsible for medical coverage of a nonresident worker for up to 96 days after the date the employment contract has expired when that employee files a complaint with the Chief of Labor for alleged labor violations; and
3. An employer does not have an affirmative duty to advance a labor complaint such that a failure to do so constitutes a waiver of the employer’s rights to have a Labor Department hearing within the thirty day period under 3 CMC § 4447(b).
CONCLUSION
" For the reasons set forth above, we hereby AFFIRM Superior Court’s order dated December 2, 1996.